FIRST INVESTORS INCOME FUNDS 40 Wall Street New York, New York 10005 212-858-8000 February 4, 2014 VIA EDGAR U.S. Securities and Exchange Commission treet, N. E. Washington, D.C.20549 Re:First Investors Income Funds First Investors Cash Management Fund, First Investors Government Fund, First Investors Investment Grade Fund, First Investors Strategic Income Fund, First Investors International Opportunities Bond Fund, First Investors Floating Rate Fund and First Investors FundFor Income File Nos. 002-89287 and 811-03967 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, I hereby certify that the definitive form of statutory prospectus and statement of additional information used with respect to First Investors Cash Management Fund, First Investors Government Fund, First Investors Investment Grade Fund, First Investors Strategic Income Fund, First Investors International Opportunities Bond Fund, First Investors Floating Rate Fund, and First Investors Fund For Income, each a series of First Investors Income Funds, does not differ from that contained in Post-Effective Amendment No. 64 to its Registration Statement on Form N-1A, which was electronically filed with the Securities and Exchange Commission on January 28, 2014. If you have any questions or comments concerning the filing, please contact me at 212-858-8144. Very truly yours, /s/ Mary Carty Mary Carty Secretary of First Investors Income Funds
